Title: [November 1762]
From: Washington, George
To: 




4. Killed four hogs from Rivr. sid[e] Quarter. Nett wt . . . 435 lbs.
 


10. Set of for Williamsburg & returnd Decr. 1st.


   
   GW apparently repeated his practice of visiting the Custis plantations on his way to Williamsburg and probably arrived in that city on 15 Nov., when he took his seat in the House of Burgesses. The fourth session of the 1761–65 assembly had begun on 2 Nov. 1762 and was a busy one, passing 44 acts before its prorogation on 23 Dec. As the assembly tended to do most of its major work in the middle half of a session, GW was present for consideration of most of the major bills, including some which must have had particular interest for him. Among the bills passed were four that concerned military affairs; one for encouraging local manufactures; one for enlarging the growing town of Alexandria; and one for enlarging the boundaries of Truro Parish, to whose vestry he had just been elected in October. While in Williamsburg, GW stayed at Christiana Campbell’s tavern on Duke of Gloucester Street near the Capitol. He also tended to some personal and financial concerns: he paid Anthony Walke for the sugar and rum delivered the previous August, collected some of his burgess’s allowances which, under the new act, allowed him 15s. per diem plus £7 10s. travel expenses per session, and visited his barber.



 


29. 28 hogs & 2 Beeves come from Bullskin.
 


30. Killed the above Hogs & 6 from Mudy. hol[e] & 10 from Doeg Run—wt. Nett.


from Frederick—
3663



Doegs Run—
1028



Muddy hole—
621




5312
lbs.


